DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13 and 17 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a data generation method comprising two steps: 1) determining a plurality of first positions corresponding to a boundary between the at least two regions and 2) after the first step, a second step of determining based on the plurality of first positions a plurality of second positions different from the determined plurality of first position where imprint material is to be further arranged. The limitation of determining a plurality of first positions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of use generic computer components and storage media for the programming thereof. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example in the context of this the independent claims and those not directed specifically to computer programs, the claim encompasses the user manually calculating the position of the first plurality of droplets. Similarly, the second step of determining based on the plurality of first positions a plurality of second positions different from the first positions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the 
This judicial exception is not integrated into a practical application because there are no additional elements of the claims, but performing the abstract idea by generic computer components and “generating data”.  The generated data is never used to perform an actual act outside the computer.  The abstract idea is not actually put into practice by placing of the drops or performing the imprinting. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because at best the limitations apply to the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept and thus the claims, as written, are not patent eligible. All imprinting steps are not actually performed.  The claims are limited to data generation.
Response to Arguments
Applicant’s arguments filed 22 November 2021 with regard to the 102/103 rejections are persuasive in view of the claim amendments and Attorney Arguments.
However, Applicant's arguments with respect to subject matter eligibility have been fully considered but they are not persuasive.  Applicant argues that the method is an improvement in imprint lithography technology, citing the specification.  However Applicant is arguing that which is not part of the claims and the only reference to imprint lithography is in the preamble of the claim.  The imprinting step is never performed in the instant claims.   The Examiner has 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744